UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
TRUSTEES OF THE NEW YORK CITY
COUNCIL OF CARPENTERS PENSION FUND,
WELFARE FUND, ANNUITY FUND, AND           19-cv-07453 (JGK)
APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCTIONAL AND INDUSTRY       MEMORANDUM OPINION &
FUND, et al.,                             ORDER

                   Plaintiff,

          - against -

GSR CONCRETE TOV, LLC,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The petitioners, Trustees of the New York City District

Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund,

and Apprenticeship, Journeyman Retraining, Educational and

Industry Funds (the “ERISA Funds”), the Trustees of the New York

City Carpenters Relief and Charity Fund (the “Charity Fund”),

the New York City and Vicinity Carpenters Labor-Management

Corporation (the “Corporation”), and the New York City District

Council of Carpenters (the “Union”) petition to confirm an

arbitration award pursuant to section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C.

§ 185, and move the Court to award reasonable attorney’s fees

and costs as well as post-judgment interest on the Award. The

ERISA Funds trustees are trustees of multiemployer labor

management trust funds operated in accordance with the Employee

                                1
Retirement Income Security Act of 1974 (“ERISA”), as amended, 29

U.S.C. §§ 1001, et seq., and the trustees are fiduciaries of the

ERISA Funds within the meaning of Section 3(21) of ERISA, 29

U.S.C. § 1002(21). The Charity Fund trustees are trustees of a

charitable organization established under Section 501(c)(3) of

the Internal Revenue Code, 26 U.S.C. § 501(c)(3). The

Corporation is a New York not-for-profit corporation. The Union

is a labor union that represents employees in an industry

affecting commerce within the meaning of Section 501 of the

LMRA, 29 U.S.C. § 142. The Union is the certified bargaining

representative for certain employees of the respondent, GSR

Concrete Tov, LLC (“GSR”), which is a domestic limited liability

company organized under the laws of New York, and was, at all

relevant times, an employer within the meaning of Section 3(5)

of ERISA, 29 U.S.C. § 1002(5), and an employer in an industry

affecting commerce within the meaning of Section 501 of the

LMRA, 29 U.S.C. § 142. The respondent has not opposed this

petition.

                               I.

     The following uncontested facts are taken from the petition

and documents submitted in support of the petition.

     At all relevant times, GSR was a member of the Building

Contractors Association (“BCA”). Pet. ¶ 9; Pet. Ex. A. As a

member of the BCA, GSR agreed to be bound to the collective

                                2
bargaining agreement (the “CBA”) entered into between the BCA

and the Union that became effective on July 1, 2011. Pet. ¶ 10;

Pet. Ex. B, at 1. The agreement continued until June 30, 2015,

and then renewed automatically each year thereafter, unless

written notice to terminate was given by either party between

sixty and ninety days prior to the expiration date. Pet. Ex. B,

Art. XX. The CBA requires every covered employer to make

contributions to the Funds for all work within the trade and

geographic jurisdiction of the Union. Pet. ¶ 12; Pet. Ex. B,

Art. XVI § 1. The CBA further requires GSR to furnish books and

payroll records when requested by the Funds for the purpose of

conducting an audit to ensure compliance with the required

benefit fund contributions. Pet. ¶ 14; Pet. Ex. B, Art. XVI § 1.

     The CBA provides that in the event “any dispute or

disagreement arise between the parties hereto, or between the

Union and any Employer-member signatory hereto, concerning any

claim arising from payments to the Fund of principal and/or

interest which is allegedly due, either party may seek

arbitration of the dispute before the impartial arbitrator

designated hereunder . . . .” Pet. ¶ 15; Pet. Ex. B, Art. XVI §

7. The CBA further provides that, “[i]n the event that

proceedings are instituted before an arbitrator . . . to collect

delinquent contributions to Benefit Fund or Funds, and if such

arbitrator renders an award in favor of such Fund(s), the

                                3
arbitrator shall be empowered to award such interest, liquidated

damages, and/or costs as may be applicable under the Agreement

and Declaration of Trust establishing such Fund(s).” Pet. ¶ 16;

Pet. Ex. B, Art. XVI § 6. Finally, the CBA provides that, in the

event of formal proceedings before a court to collect unpaid

contributions, the Funds may also collect the interest on the

unpaid contributions at Citibank’s prime rate plus 2%,

liquidated damages equal to the greater of the amount of

interest or 20% of the amount of the unpaid contributions, and

reasonable costs and attorney’s fees incurred in the collection

of delinquencies. Pet. ¶ 17; Pet. Ex. B, Art. XVI § 6.

     In this case, a dispute arose when GSR failed to remit

interest accrued on the late payment of contributions for the

period March 20, 2012 through January 29, 2013. Pet. ¶ 19.

Pursuant to the arbitration clauses in the CBA, the petitioners

initiated arbitration before the designated arbitrator, Roger E.

Maher, to resolve the dispute over the unpaid contributions.

Pet. ¶ 20.

     In an award dated June 26, 2019, the arbitrator found that

GSR violated the CBA when it failed to remit delinquent late

payment interest and ordered GSR to pay the petitioners

$3,813.90, consisting of: (1) the late payment interest of

$1,413.90; (2) court costs of $400.00; (3) attorney’s fees of

$1,500.00; and the arbitrator’s fee of $500.00. Pet. ¶ 22; Pet.

                                4
Ex. E, at 2. The arbitrator also found that interest at the rate

of 7.5% would accrue on the award from the date of its issuance.

Pet. ¶ 23; Pet. Ex. E, at 3. As of the date of the petition, GSR

had failed to pay any part of the award. Pet. ¶ 24.

     On August 9, 2019, the petitioners timely filed this

petition to confirm the arbitration award. In addition to

confirmation of the arbitration award and judgment in the amount

of the original award plus 7.5% interest from the date of the

award to the date of judgment, the petitioners also seek

$1,207.00 in attorney’s fees, $75.00 in costs arising from the

petition, and post-judgment interest at the statutory rate. Pet.

¶ 34.

                               II.

     A district court’s role in reviewing an arbitration award

is extremely limited. See United Paperworkers Int’l Union, AFL-

CIO v. Misco, Inc., 484 U.S. 29 (1987); United Steelworkers v.

Enterprise Wheel & Car Corp., 363 U.S. 593 (1960). The Supreme

Court has explained that district courts “are not authorized to

reconsider the merits of an award even though the parties may

allege that the award rests on errors of fact or on

misinterpretation of the contract.” Misco, 484 U.S. at 36. The

Supreme Court instructed that “[a]s long as the arbitrator’s

award ‘draws its essence from the collective bargaining

agreement,’ and is not merely ‘his own brand of industrial

                                5
justice,’ the award is legitimate.” Id. (quoting United

Steelworkers, 363 U.S. at 597). Accordingly, an arbitration

award is to be confirmed if there is even a “barely colorable

justification” for the decision. U.S. Steel and Carnegie Pension

Fund v. Dickinson, 753 F.2d 250, 252 (2d Cir. 1985); see also

Trustees of New York City Dist. Council of Carpenters Pension

Fund v. Stop & Work Constr., Inc., No. 17-cv-5693, 2018 WL

324267, at *2 (S.D.N.Y. Jan. 5, 2018).

     Despite being served with the petitioners’ petition, GSR

has not responded. After GSR’s original time to oppose the

petition had lapsed, the Court extended GSR’s time to respond

until January 10, 2020. Dkt. No. 10. The Court stated that if

GSR did not respond by that date, the Court would decide the

petition based on the papers that had been submitted by the

petitioner. Id. As of the date of this opinion, GSR has still

failed to respond to the petition.

     The Second Circuit Court of Appeals has explained that a

default judgment is inappropriate in a proceeding to confirm or

vacate an arbitration award because “[a] motion to confirm or

vacate an [arbitration] award is generally accompanied by a

record, such as an agreement to arbitrate and the arbitration

award decision itself. . . . [T]he petition and accompanying

record should [be] treated as akin to a motion for summary



                                6
judgment based on the movant's submissions.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006).

     The standard for granting summary judgment is well

established. “The [C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986); Darnell v. Pineiro, 849 F.3d 17, 22 (2d

Cir. 2017). The substantive law governing the case will identify

those facts that are material and “[o]nly disputes over facts

that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                              III.

     In this action, the Arbitrator's award was not “his own

brand of industrial justice.” Misco, 484 U.S. at 36 (quoting

United Steelworkers, 363 U.S. at 596). Rather, the Arbitrator

found that the uncontroverted testimony established that GSR was

bound by the CBA, and that the evidence showed that GSR had

violated the CBA and owed the petitioner $3,813.90 plus

post-award interest at a rate of 7.5%. Pet., Ex. E, at 2-3. The

Arbitrator credited the Summary Report of the audit of GSR’s

fringe benefit contributions and the petitioners’ testimony

regarding the audit. Id. at 2. The record and arbitration award

                                7
show that GSR withheld late payment interest from the Funds in

violation of the CBA. Id.

     Based on the limited review that is appropriate for an

unopposed petition to confirm an arbitration award, the Court

finds that there is no genuine dispute of material fact and that

the petitioners' petition should be granted.

     The petitioners also seek judgment to recover attorney's

fees expended in this action. Courts in this district “have

routinely awarded attorneys fees in cases where a party merely

refuses to abide by an arbitrator's award without challenging or

seeking to vacate it through a motion to the court.” Trustees of

New York Dist. Council of Carpenters Pension Fund v. All.

Workroom Corp., No. 13-cv-5096, 2013 WL 6498165, at *6 (S.D.N.Y.

Dec. 11, 2013) (quoting Abondolo v. H. & M.S. Meat Corp., No.

07-CV-3870, 2008 WL 2047612, at *4 (S.D.N.Y. May 12, 2008)

(collecting cases)) (internal quotation marks omitted). In this

case, the attorney's fees sought by the petitioners are

supported by the CBA and are reasonable. Article XVI, Section 6

of the CBA provides, in relevant part, that:

     In the event that formal proceedings are instituted
     before a court of competent jurisdiction . . . to
     collect delinquent contributions . . . and if such
     court renders a judgment in favor of [the Funds], the
     Employer shall pay to such Fund(s) . . . reasonable
     attorney's fees and costs of the action . . . .




                                8
Pet., Ex. B, Art. XVI, Section 6(a). In support of the

petitioners' claim for attorney's fees, the petitioners' counsel

submitted an invoice listing the tasks completed, the attorney’s

hourly billing rates, and the total hours billed. Pet., Ex. F.

The petitioners seek $1,207.00 in attorney's fees for 6.7 hours

of work, for which petitioners' counsel billed the services of a

partner attorney at a rate of $275 per hour and the services of

a legal assistant at a rate of $120 per hour. Pet. ¶¶ 29-30;

Pet., Ex. F. The rates billed and time expended on this action

by the petitioners' counsel are reasonable and consistent with

fee requests approved in similar cases. See Stop & Work, 2018 WL

324267, at *3 (approving attorney’s fees that billed “Of

Counsel” attorneys at a rate of $300 per hour and an associate

attorney at a rate of $225 per hour); Trustees of New York Dist.

Council of Carpenters Pension Fund v. Metro. Fine Mill Work

Corp., No. 14-cv-2509, 2015 WL 2234466, at *5 (S.D.N.Y. May 12,

2015) (approving attorney's fees that billed associates at a

rate of $225 per hour and paralegals at a rate of $100 per

hour).

     The petitioners are also entitled to post-judgment interest

on the full amount of the judgment at the rate provided under

28 U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545 (2d

Cir. 1996) (“The award of post-judgment interest is mandatory on



                                9
awards in civil cases as of the date judgment is entered.”)

(citing 28 U.S.C. § 1961(a)).

                           CONCLUSION

     The Clerk of Court is directed to enter judgment granting

the petition to confirm the arbitration award dated June 26,

2019 in the amount of $3,813.90, plus interest from the date of

the arbitration award, accrued at an annual rate of 7.5% until

the date of judgment. The Clerk is also directed to enter

judgment in favor of the petitioners and against the respondent

in the amount of $1,207.00 in attorney's fees and $75.00 in

costs. Post-judgment interest on the entire amount of the

judgment will accrue from the date of this judgment at the rate

provided by 28 U.S.C. § 1961(a). The Clerk is further directed

to close this case.

SO ORDERED.

Dated:    New York, New York
          March 12, 2020          ___/s/ John G. Koeltl       _
                                         John G. Koeltl
                                 United States District Judge




                                10
